In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated September 3, 1996, which, inter alia, granted the plaintiff leave to serve a late notice of claim.
Ordered that the order is affirmed, without costs or disbursements.
The defendant acquired actual knowledge of the essential facts of the plaintiff’s claim either within 90 days after it arose or within a reasonable time thereafter. In light of this, among other things, and the lack of prejudice to the defendant in maintaining its defense on the merits, the court did not improvidently exercise its discretion in granting the plaintiff leave to serve a late notice of claim (see, Matter of Alvarenga v Finlay, 225 AD2d 617; Pecchio v National Safety Envtl., 211 AD2d 773; Matter of O’Mara v Town of Cortlandt, 210 AD2d 337).
Further, because the plaintiff commenced an action against the defendant within the relevant Statute of Limitations, the court was not without authority to grant such relief (see, General Municipal Law § 50-e [5]; Carr v City of New York, 176 AD2d 779; Ceely v New York City Health & Hosps. Corp., 162 AD2d 492; CPLR 304).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Altman and Florio, JJ., concur.